UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 NAUTILUS MARINE ACQUISITION CORP. (Name of Issuer) Common Stock, par value $0.0001 per share (Title of Class of Securities) Y6255E101 1 (CUSIP Number) Elissavet Manola c/o Deverakis Law Office 52 Agiou Constantinou Street Marousi 151 24, Greece +30 210 6140810 With copies to: William S. Haft, Esq. Orrick, Herrington & Sutcliffe LLP 51 West 52nd Street New York, NY 10019 (212) 506 3740 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) February 14, 2013 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-l(e), 240.13d-l(f) or 240.13d-1(g), check the following box.  Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See §240.13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). 1 The Common Stock have no CUSIP number. The CINS number for the Common Stock is Y6255E101 1 Name of Reporting Person; S.S. or I.R.S. Identification No. of Above Person (entities only) Mezzanine Financing Investment III Ltd. 2 Check the Appropriate Box if a Member of a Group(a)o (b) x 3 SEC Use Only 4 Source of Funds: OO 5 Check if Disclosure of Legal Proceedings is Required Pursuant to Item 2(d) or 2(e)o 6 Citizenship or Place of Organization: Republic of the Marshall Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 Sole Voting Power: 8 Shared Voting Power: 0 9 Sole Dispositive Power: 10 Shared Dispositive Power: 0 11 Aggregate Amount Beneficially Owned by Each Reporting Person: 12 Check if the Aggregate Amount in Row 11 Excludes Certain Shares (See Instructions)o 13 Percent of Class Represented by Amount In Row 11 14.52% 14 Type of Reporting Person: CO 1 Name of Reporting Person; S.S. or I.R.S. Identification No. of Above Person (entities only) Elissavet Manola 2 Check the Appropriate Box if a Member of a Group(a)o (b)x 3 SEC Use Only 4 Source of Funds: WC 5 Check if Disclosure of Legal Proceedings is Required Pursuant to Item 2(d) or 2(e)o 6 Citizenship or Place of Organization: [Greece] NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 Sole Voting Power: 0 8 Shared Voting Power: 594,059* 9 Sole Dispositive Power: 0 10 Shared Dispositive Power: 594,059* 11 Aggregate Amount Beneficially Owned by Each Reporting Person: 594,059* 12 Check if the Aggregate Amount in Row 11 Excludes Certain Shares (See Instructions) o 13 Percent of Class Represented by Amount In Row 11 14.52% 14 Type of Reporting Person: IN * Shares held by Mezzanine Financing Investment III Ltd. This Schedule 13D is being filed by Mezzanine Financing Investment III Ltd. (“Mezzanine”) and Elissavet Manola (“Principal”, and collectively with Mezzanine, the “Reporting Persons”).The Reporting Persons may constitute a “group” for reporting purposes of Rule 13d-5 under the Securities Exchange Act of 1934, as amended (the “Act”), with respect to their respective beneficial ownership of the Shares (as defined below).This Schedule 13D constitutes the original report of the Reporting Persons. Item 1. Security and Issuer This Schedule 13D relates to shares of common stock, $0.0001 par value per share (the “Shares”), of Nautilus Marine Acquisition Corp., a Marshall Islands corporation (the “Issuer”). The Issuer’s principal executive offices are located at 90 Kifissias Avenue, Maroussi 15125 Athens, Greece. Item 2.Identity and Background The following information relates to Mezzanine: (a)
